UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
___________________________________________

ALESHA T. FULLER,

                              Plaintiff,
                                                              3:19-CV-0572
v.                                                            (GTS/ML)

PATROLMAN JUSTIN DAVY; JOHNSON CITY;
and JOHNSON CITY POLICE DEP’T,

                        Defendants.
___________________________________________

APPEARANCES:

ALESHA T. FULLER
  Plaintiff, Pro Se
256 ½ Main Street
Binghamton, New York 13905

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court, in this pro se civil rights action filed by Alesha T. Fuller

Pendell (“Plaintiff”) against Patrolman Justin Davy, Johnson City and the Johnson City Police

Department (“Defendants”) claiming civil rights violations arising from a traffic stop, is Chief

United States Magistrate Judge David E. Peebles’ Report-Recommendation recommending that

Plaintiff’s claims against Johnson City and the Johnson City Police Department be dismissed and

that this action’s remaining claims (i.e., its claims against Defendant Davy) be consolidated with

Plaintiff’s previously filed action, Fuller v. Johnson City Police Dep’t, 18-CV-0902 (N.D.N.Y.

filed Aug. 2, 2018). (Dkt. No. 4.) Plaintiff has not filed an objection to the Report-

Recommendation, and the deadline by which to do so has expired. (See generally Docket Sheet.)
       After carefully reviewing the relevant papers herein, including Magistrate Judge Peebles’

thorough Report-Recommendation, the Court can find no clear-error in the Report-

Recommendation.1 Magistrate Judge Peebles employed the proper standards, accurately recited

the facts, and reasonably applied the law to those facts. As a result, the Report-Recommendation

is accepted and adopted in its entirety for the reasons set forth therein, Plaintiff’s claims against

Johnson City and the Johnson City Police Department are dismissed and that this action’s

remaining claims (i.e., its claims against Defendant Davy) are consolidated with Plaintiff’s

previously filed action, Fuller v. Johnson City Police Dep’t, 18-CV-0902 (N.D.N.Y. filed Aug.

2, 2018).

       ACCORDINGLY, it is

       ORDERED that Magistrate Judge Peebles’ Report-Recommendation (Dkt. No. 4) is

ACCEPTED and ADOPTED in its entirety; and it is further

       ORDERED that Plaintiff’s claims against Johnson City and the Johnson City Police

Department are DISMISSED; and it is further

       ORDERED that this action’s remaining claims (i.e., its claims against Defendant Davy)

are consolidated with Plaintiff’s previously filed action, Fuller v. Johnson City Police Dep’t, 18-

CV-0902 (N.D.N.Y. filed Aug. 2, 2018), and that previously filed action be designated as the


       1
                 When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only satisfy
itself that there is no clear error on the face of the record in order to accept the recommendation.”
Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1 (S.D.N.Y. July 31, 1995)
(Sotomayor, J.) (“I am permitted to adopt those sections of [a magistrate judge’s] report to which
no specific objection is made, so long as those sections are not facially erroneous.”) (internal
quotation marks omitted).

                                                   2
lead case and all future filings are to be in that lead case only.

Dated: July 24, 2019
       Syracuse, New York




                                                   3
